Citation Nr: 0829298	
Decision Date: 08/28/08    Archive Date: 09/04/08

DOCKET NO.  07-13 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The veteran served on active duty from November 1954 to 
November 1957 and from December 1961 to July 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 decision by a 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied service connection for PTSD.

In June 2006, a hearing was held before a Decision Review 
Officer (DRO).  In May 2008, a hearing was held before the 
undersigned Veterans Law Judge sitting at the RO.  

The Board notes that additional evidence was submitted 
following the March 2007 Statement of the Case (SOC) and 
prior to the appeal being transferred to the Board.  A review 
of this evidence (VA treatment records and statement from VA 
social worker) shows continued treatment for PTSD.  This 
information is consistent with that shown in previously 
considered records.  The Board finds these records cumulative 
and a remand for consideration of this evidence by the RO is 
not warranted.  See 38 C.F.R. §§ 19.31, 19.37 (2007).  The 
Board further notes that at the travel board hearing, the 
veteran submitted a waiver of RO jurisdiction.  


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy.

2.  Medical evidence shows a diagnosis of PTSD related to the 
veteran's reported stressors; however, the record does not 
contain competent evidence corroborating the claimed in-
service stressors.  




CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the veteran's 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.304(f) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  The requirement of requesting that 
the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23353 (final 
rule eliminating fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless. 

The VCAA notice requirements apply to all five elements of a 
service connection claim.  These are: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a SOC or Supplemental Statement of the Case 
(SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).

Prior to the initial rating decision, the RO issued a letter 
in April 2004 that notified the veteran of the evidence 
needed to substantiate his claim for service connection.  
This letter advised the veteran of the evidence VA would 
provide and the evidence he needed to provide.  He was also 
asked to provide any evidence in his possession that he 
believed would support his claim.  The March 2007 SOC advised 
the veteran of the applicable laws and regulations.  
Additionally, review of the May 2008 hearing transcript 
indicates that prior to the hearing, the veteran was advised 
of the elements of his case and that his claim had been 
denied by the RO because there was no evidence of a confirmed 
stressor.  

On review, the claims file does not contain correspondence 
notifying the veteran of the information regarding the 
assignment of disability ratings and effective dates.  
However, as the claim is denied herein, the Board finds that 
the veteran was not prejudiced by the lack of notice and it 
did not affect the essential fairness of the adjudication.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  
Review of the record clearly shows that the veteran has been 
advised of the information necessary to substantiate his 
claim for service connection for PTSD and has had an 
opportunity to meaningfully participate in the adjudicative 
claims process, to include hearings before the RO and the 
Board.  Thus, any errors or deficiencies regarding notice are 
considered harmless.  

Under the VCAA, VA also has a duty to assist the veteran in 
the development of a claim.  This includes assisting the 
veteran in procuring service records, other relevant 
treatment records, and providing a VA examination when 
necessary.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159 (2007). 

The claims file contains the veteran's service treatment 
records, service personnel records, and VA medical records.  
The veteran was provided a VA PTSD examination in July 2004.  
In March 2006, the veteran submitted a VCAA notice response 
indicating he had no other evidence or information to 
substantiate his claim.

The veteran claims that while serving in the Air Force he 
traveled to Vietnam in early 1965 on a secret mission to 
install weather and radio equipment.  He was on TDY and 
traveled all around Vietnam at which time he was exposed to 
the stressors he claims caused his PTSD.

At the travel board hearing, the veteran's representative 
argued that VA did not conduct adequate development in terms 
of trying to verify the veteran's reported stressors.  He 
suggested that VA could possibly obtain more information 
through the individual the veteran went to Vietnam with.  The 
veteran testified that this individual was deceased and the 
representative has not identified how further information 
could be obtained in this regard.

The veteran's representative also argued that the RO did not 
follow up with all suggested development.  By letter dated in 
April 2004, the RO requested specific details of the 
incidents that resulted in the veteran's PTSD.  The veteran 
responded and in August 2005, the RO submitted requests for 
verification to the U.S. Army & Joint Services Records 
Research Center (JSRRC) (formerly U.S. Armed Services Center 
for Unit Records Research (CURR)).  Response received in 
February 2006 indicates that the request was being returned 
due to conflicting stressor dates and lack of Vietnam unit 
designations.  In March 2006, the RO asked the veteran to 
provide additional information regarding his reported 
stressors.  

The veteran submitted copies of correspondence he received 
from the National Personnel Records Center (NPRC).  Letter 
dated in September 2004 indicates that travel orders were not 
a matter of record and that they may be available from the 
Defense Finance and Accounting Service (DFAS).  The RO 
subsequently requested this information and response received 
indicates that DFAS does not maintain active duty records 
pertaining to travel and that requests should be submitted to 
Air Force Finance and Air Force Headquarters.  The RO 
requested information from both of these facilities and 
received negative responses, including that travel vouchers 
do not exist for the time period requested.

Letter from NPRC to the veteran dated in January 2005 
indicates that a review of his personnel file produced no 
documentation of service in Vietnam and there were no 
temporary duty (TDY) orders or mention of TDY assignments.  
It was suggested that he contact CURR and the National 
Archives and Records Administration (NARA).  

The Board acknowledges that the RO did not make a separate 
request to NARA.  However, the veteran has not provided 
information sufficient to pursue stressor verification.  In 
this regard, the Board notes that the veteran has been 
advised on various occasions, including at the DRO and travel 
board hearings, that additional information was needed.  The 
record was held open for 60 days following the travel board 
hearing to allow the veteran additional time to submit 
evidence.  To date, no additional evidence has been received.  
Without more detailed information regarding the dates and 
locations of stressors, along with evidence showing the 
veteran was in Vietnam, the Board finds that a remand to 
request information from NARA would serve no useful purpose.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands 
which would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Analysis

The veteran contends he has PTSD related to military service.  
Review of VA medical records, the veteran's statements, and 
hearing transcripts shows that he has identified various 
stressors in support of his claim.  He reported that while 
stationed in Japan, he was sent TDY from approximately 
January 1965 to April 1965 as part of a secret emergency war 
plan.  During this time period, he traveled throughout 
Vietnam and back and forth to Thailand.  He indicated that 
the sponsoring agency was the weather organization at Tan Son 
Nhut.  Stressors reported as taking place while he was TDY 
include: (1) an airplane crash at DaNang, shortly after the 
Marines landed there; (2) arriving at various locations 
(including Bien Hoa and Pleiku) following rocket and mortar 
attacks and seeing the aftermath, to include wounded and 
deceased soldiers; and (3) watching coffins being loaded at 
Tan Son Nhut Air Base.

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002 & Supp. 2007); 38 C.F.R. § 3.303 (2007).  If a condition 
noted during service is not determined to be chronic, then 
generally a showing of continuity of symptomatology after 
service is required for service connection.  38 C.F.R. § 
3.303(b) (2007).  Service connection may also be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2007).

Establishing service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD in according with 38 C.F.R. 
§ 4.125 (for VA purposes, all mental disorder diagnoses must 
conform to DSM-IV); (2) credible supporting evidence that the 
claimed in-service stressor occurred; and (3) medical 
evidence of a link between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (2007); 
see Cohen v. Brown, 10 Vet. App. 128 (1997).

On VA examination in July 2004, the veteran reported various 
stressors related to service in Vietnam.  Diagnosis was PTSD.  
VA outpatient records show continued treatment for PTSD 
related to Vietnam war experiences.  

The above evidence establishes a current diagnosis of PTSD 
and a nexus between the diagnosis and reported stressors.  
The only remaining element to be considered is whether the 
claimed in-service stressor occurred.

With regard to the validity of the averred stressor, the 
evidence necessary to establish that the claimed stressor 
actually occurred varies depending on whether it can be 
determined that the veteran "engaged in combat with the 
enemy."  When a veteran is found to have engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.304(d), (f) (2007).

VA's General Counsel has defined the ordinary meaning of the 
phrase "engaged in combat with the enemy" to mean that the 
veteran must have personally participated in a fight or 
encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (Oct. 18, 1999).

If the claimant did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  See Cohen, 
supra.  Service department records must support, and not 
contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).

Review of Air Force personnel records does not show that the 
veteran had a combat-related military occupational specialty 
(MOS) and there is no indication he received an award, medal, 
or decoration conclusively indicating participation in 
combat.  Although the veteran reported being present 
following mortar attacks and other stressors, he has not 
specifically alleged combat participation.  On review, the 
evidence does not establish that the veteran engaged in 
combat.  As such, his stressors must be corroborated. 

Personnel records show that during the time period in 
question (January to April 1965), the veteran was stationed 
at Tachikawa Air Base in Japan.  His MOS at that time is 
listed as weather equipment specialist.  The veteran received 
the Vietnam Service Medal and the Republic of Vietnam 
Campaign Medal; however, VA Form 3101 printed in April 2004 
indicates that NPRC was unable to determine whether or not 
the veteran had in-country service in Vietnam.  Service 
personnel records do not contain any orders, pay vouchers, or 
other documents showing that the veteran was sent to Vietnam 
from January to April 1965.  Despite extensive development by 
the RO, the reported stressors are not sufficiently 
corroborated.  

The Board is sympathetic to the veteran's testimony regarding 
his reported stressors and their impact on his life.  His 
statements and testimony have been carefully considered.  
Notwithstanding, the Board cannot grant service connection 
for PTSD without credible supporting evidence that the 
claimed stressors occurred.  

The preponderance of the evidence is against the claim and 
the doctrine of reasonable doubt is not for application.  See 
38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.102 (2007).


ORDER

Entitlement to service connection for PTSD is denied.  



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


